Citation Nr: 1115438	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-50 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial increased rating for postoperative degenerative changes, left knee, currently rated 10 percent disabling.

2.  Entitlement to service connection for low back disability, claimed as due to service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to November 1994.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for postoperative degenerative changes, left knee, assigning a 10 percent disability rating, and denied entitlement to service connection for low back disability.  A notice of disagreement was filed in January 2009, a statement of the case was issued in August 2009, and a substantive appeal was received in December 2009.  The Veteran testified at a Board hearing in January 2011; the transcript is of record.

In January 2011, updated VA outpatient treatment records were associated with the claims folder, and the Veteran waived RO review of such additional evidence at the Board hearing.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2010).

The issue of entitlement to service connection for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.



FINDING OF FACT

The Veteran's left knee disability is manifested by x-ray evidence of arthritis; with extension limited to 10 degrees, with limitation of flexion to 70 degrees; with no objective findings of recurrent subluxation or lateral instability; no findings of ankylosis; and functional loss manifested by pain, weakness, fatigue, and decreased strength.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for postoperative degenerative changes, left knee, is granted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.7, 4.59, 4.71a, Diagnostic Codes 5010, 5261 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA) of 2000, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In September 2008, the Veteran was issued VCAA notice with regard to his increased rating claim.  Such notice predated the December 2008 rating decision.  See id.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support an effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA letter has clearly advised the Veteran of the evidence necessary to substantiate his claim. 

The Board acknowledges a decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  The Board has determined that the January 2010 VCAA letter constituted proper notice per Vazquez.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's VA outpatient treatment records.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of record contains VA examination reports dated in November 2008 and May 2010.  Such examination report obtained is thorough and contains sufficient information to decide the increased rating issue on appeal, and the Board has determined that the evidence does not warrant further examination to assess the severity of his disability.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating issue on appeal.

Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Under Diagnostic Code 5262, pertaining to "impairment of tibia and fibula," a 10 percent rating is warranted for malunion with slight knee or ankle disability.  A 20 percent rating contemplates malunion with moderate knee or ankle disability, and a 30 percent rating is warranted for malunion with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion with loose motion, requiring brace.

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004).

Service connection was established for residuals of left knee injury, rated 10 percent disabling, effective December 1, 1994.  In July 2008, the Veteran filed an increased rating claim.  

In November 2008, the Veteran underwent a VA examination.  It was noted that the Veteran injured his knee in 1994 when he jumped off a car that was still moving and he twisted and tore his ACL.  He underwent surgery which consisted of reconstruction of the ACL.  Surgery went well but he never recovered full range of motion and he reported pain and limping for the past two years.  Currently, he reported pain at the end of a day of normal activities.  He left knee will swell and be painful and he will limp more.  In the morning, his knee is stiff.  On a good day, he will not be able to walk more than a quarter mild, and he has severe pain if he has to do any kind of prolonged standing, walking, climbing, or kneeling.  A recent cortisone injection provided relief.  Physical therapy did not help.  He wears a knee brace in the daytime.  He does not want to take pain pills.  With the knee pain, he will just rest and try to relax the knee.  MRI showed severe osteoarthritis and he was told that he needed a total knee replacement but that he is too young for that.  He has no other assistive devices.  He has no other flare-ups or incapacitating episodes.  He is able to do his own activities of daily living but would not be able to have any occupation which involves prolonged walking, standing, climbing, or kneeling.  

On physical examination, his posture and gait were antalgic.  He wore a left knee brace and had a cane but is able to walk without either one.  On examination of the knee, there was a medial vertical surgical scar measuring 11 centimeters which was non-tender without keloid formation or adherence.  There was no palpable effusion.  There was marked tenderness to medial and posterior palpation.  There was crepitus present.  Motion was painful.  The knee did not extend to 0 degrees.  It is held in flexion at 10 degrees.  Forced extension was painful.  Range of motion was 10 degrees of flexion to 90 degrees of flexion with pain at the extremes.  There was no change with repetition, increased pain and no evidence of increased weakness, fatigability, or incoordination.  There was no laxity or instability.  There was no sensory loss.  The gait was with a limp, trying to protect the left knee and he was unable to do heel or toe walking, and he could not squat because of pain in the left knee.  X-ray and MRI of the left knee showed severe tricompartmental osteoarthritis with large areas of full-thickness cartilage loss in all 3 compartments, complex tear throughout the entire medial meniscus, also complex tear through the body and posterior horn of the lateral meniscus intact.  The examiner diagnosed residuals of left knee injury and surgery with post-traumatic arthritis, chronic pain and limited range of motion.

In May 2010, the Veteran underwent another VA examination.  The Veteran complained of deformity, giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  He reported episodes of dislocation or subluxation one to two three times a month.  He reported locking episodes several times a week.  He denied any effusion.  He reported warmth, swelling, and tenderness.  He reported severe flare-ups on a weekly basis lasting from minutes to days.  Precipitating factors include quick change in motion, pivoting wrong, sleeping on it.  The alleviating factor is time.  He reported that it bothers him "quite a bit" and he cannot "do the things I used to do."  He is able to stand up to one hour without a cane.  He is able to walk 1/4 mile.  He uses a cane and brace.  His gait was antalgic.  On physical examination, there was crepitation and grinding, but no instability, locking, effusion, or dislocation.  McMurray's test was positive, indicative of a tear.  Left flexion was 0 to 85 degrees and extension was normal.  There was objective evidence of pain with active and repetitive motion.  On repetitive motion, left flexion was 10 to 70 degrees and extension was 0 to negative 10 degrees.  The examiner diagnosed intact ACL reconstruction; severe tri-compartmental osteoarthritis with large areas of full thickness cartilage loss in all 3 compartments; complex tear throughout the entire medial meniscus; complex tear through the body and posterior horn of the lateral meniscus; symptomatic; limited motion; leg length discrepancy.  The examiner opined that his knee disability has a severe effect on daily activities, such as shopping, exercise, recreation, traveling, and toileting.  His knee has a moderate effect on chores, bathing, dressing, and driving.  His knee prevents participation in sports.  

The Veteran's left knee disability is rated 10 percent disabling pursuant to Diagnostic Code 5010, for arthritis due to trauma, substantiated by x-ray findings, which is rated pursuant to Diagnostic Code 5003, degenerative arthritis, which is rated on the basis of limitation of motion per Diagnostic Codes 5260 and 5261, or in the absence of limitation of motion a 10 percent rating is warranted for x-ray evidence of involvement of 2 or more major joints.  

In consideration of Diagnostic Code 5260, the Veteran's limitation of flexion is noncompensable per objective findings.  As detailed, even in consideration of pain on active motion and repetitive motion, flexion was to 70 degrees, and thus noncompensable under Diagnostic Code 5260.  Extension was recorded from 10 degrees on examination in November 2008, and also recorded at 10 degrees on repetitive motion on examination in May 2010.  Extension limited to 10 degrees warrants a 10 percent disability rating.  As extension limited to 15 degrees is not shown, a 20 percent disability rating would not be in order under Diagnostic Code 5261.  

According to a recent General Counsel opinion, separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  However, in the present case there is no evidence that a compensable rating is warranted under the criteria of Diagnostic Code 5260.  

With regard to instability, the Board notes that it appears that the initial 10 percent disability rating awarded in the January 1995 rating decision was based on findings of left knee instability and was awarded pursuant to Diagnostic Code 5257, for slight recurrent subluxation and lateral instability.  In support of his increased rating claim, the Veteran has voiced subjective complaints of giving way.  Thus, the Board has given consideration to the possibility of assigning a separate evaluation for the Veteran's left knee disability under Diagnostic Codes 5003 and 5257, which is allowed so long as the evaluation of knee dysfunction under both codes does not amount to prohibited pyramiding under 38 C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997) (a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability); VA O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  See also Esteban, 6 Vet. App. at 261 (1994) (separate disabilities arising from a single disease entity are to be rated separately); but see 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).  The Board notes, however, that both VA examination reports showed no objective findings of instability or laxity.  Likewise, VA outpatient treatment records do not reflect objective findings of instability or laxity.  

The Board finds that a higher rating is not warranted under any alternative provision.  Diagnostic Code 5256 provides for a higher rating, however, application of this code is inappropriate as there was no diagnosis of ankylosis of the left knee.  Furthermore, the Veteran may not be rated by analogy to this code as he did not suffer functional immobility of the knee.  Likewise, Diagnostic Codes 5258 and 5259 do not provide for a higher disability rating, and are inapplicable.  Additionally, there were no objective findings of impairment of the tibia and fibula, thus there is no basis for a disability rating under Diagnostic 5262, and, genu recurvatum, as rated pursuant to Diagnostic Code 5263, is inapplicable as it was not diagnosed.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  While these factors have been taken into consideration in awarding a 10 percent disability evaluation under Diagnostic Code 5010/5261, the Board has determined that the subjective complaints of the Veteran and the objective examination findings warrant an additional 10 percent disability rating in contemplation of his pain on active and repetitive motion; the manifestations of lack of stamina, weakness, fatigue, decreased strength; and, the impact his disability has on his daily activities.  Thus, an additional 10 percent disability rating is warranted for his decreased functional ability due to his service-connected left knee disability.  

A total disability rating based on individual unemployability (TDIU) is part of an increased disability rating claim when such claim is raised by the record; and that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  The November 2008 and May 2010 VA examination reports reflects that the Veteran has been unemployed since 2006.  The November 2008 VA examination report reflects that he taught software at a company but then was diagnosed with an immune disorder and had not worked since then.  The May 2010 VA examination report reflects that he has been unemployed for several years but that it was due to his company down-sizing and the competitive job market.  While the examination reports reflect that the Veteran's left knee disability may preclude certain types of employment that involve mobility, lifting, and carrying, there is no indication that his left knee disability resulted in marked interference with earning capacity or employment.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the severity of the Veteran's service-connected left knee disability is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a 20 percent disability rating for functional loss of postoperative degenerative changes, left knee, is granted, subject to controlling regulations applicable to the payment of monetary awards.  


REMAND

The Veteran asserts that his low back disability is due to or aggravated by his service-connected left knee disability.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The provisions of 38 C.F.R. § 4.9 make a distinction between congenital and acquired defects.  Service connection for congenital or developmental defect is precluded by 38 C.F.R. § 3.303(c), 4.9.  VA's Office of the General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary disease, for which service connection may be granted, if initially manifested in or aggravated by service.  O.G.C. Prec. Op. 82-90, 55 Fed Reg. 45711 (1990); O.G.C. Prec. Op. 67-90, 55 Fed. Reg. 43253 (1990).  Defects were defined as "structural or inherent abnormalities or conditions that are more or less stationary in nature."  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990).  

The November 2008 VA examiner diagnosed chronic lumbosacral strain and stated that it is not related to his left knee disability.  The examiner stated that his chronic lumbosacral strain is more likely due to his scoliosis and to the narrow L5-S1 interspace which is likely developmental.  It was not indicated whether the low back strain was aggravated by the service-connected left knee disability.  The Veteran should undergo a new VA examination to clarify whether any acquired lumbar spine disability has been aggravated by his service-connected left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of the claimed low back disability.  The claims file and a copy of this Remand should be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

After reviewing the claims file and examining the Veteran, the examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any current acquired low back disability is aggravated by the Veteran's left knee disability.  If so, please identify the permanent and measurable increase in the severity of low back pathology that is attributed to the service-connected postoperative degenerative changes in the left knee.  All opinions and conclusions expressed must be supported by a complete rationale.

2.  After completion of the above, the RO should review the expanded record and readjudicate the low back service connection issue, to include readjudicating the issue under 38 C.F.R. §§ 3.310 and 4.9.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


